                 Case 2:19-cr-00143-JLR Document 171-1 Filed 11/02/20 Page 1 of 4
Fwd: Re: Front End Developer I Accepting Candidates

From:                       Volodymyr Kvashuk <kvashuk.volodymyr@gmail.com>
To:                         volk@microsoft.com
Date:                       Fri, 26 Jan 2018 10:16:04 -0800
Attachments:                Volodymyr’s Rdsum&pdf (64.49 kB)


.......... Forwarded message ..........
From: ’~/olodymyr Kvashuk" <kvashuk.volodymyr@gmail.com>
Date: Oct 11,2017 10:57
Subject: Re: Front End Developer I Accepting Candidates
To: "Greg Starr" <area.start_~.randstadusa.com>
Cc:

Hi Greg, here it’s

On Wed, Oct 11, 2017 at 10:37 AM, Greg Starr <greg.starr@randstadusa.com> wrote:
 Hi Volodymyr,

 Can you send me your updated resume?



 ~ S®~t wth Mailtrack

 On Mon, Oct 2, 2017 at 10:53 AM, Vova Kvashuk <kvashuk.volodvmvr@~aamail.com> wrote:
  Hi Greg,
  My contract has ended last week, it was great 12mo there.

  On Mon, Oct 2, 2017 at 10:37 AM, Greg Starr <greg.starr@randstadusa.com> wrote:
      HI Volodymyr,

      Are you ending your contract with Microsoft soon?



      i~ S®~t with Mailtrack

      On Wed, Ju112, 2017 at 10:56 AM, Greg Starr <area.starr~~_randstadusa.com> wrote:
       I can follow up with you closer to then!




       On Wed, Ju112, 2017 at 10:27 AM, Vova Kvashuk <kvashuk.volodymyr@gmail.com> wrote:
        Hi Greg, thank you for your offer, but I"m currently working in Microsoft and my contract ends
        in 3 mo.

        On Wed, Ju112, 2017 at 10:25 AM, Greg Starr <greg.starr@randstadusa.com> wrote:
         Microsoft is looking for a front-end developer. Are you currently on the job market? 18
         month contract. Pay Rate is open,


         Front End Developer needed for Contract opportunity with Randstad
         Technologies client in Redmond, WA.




                                                                                                         USA-00002891
                                                                               U.S.v. Kvashuk
                                                                               CR19-143 JLR
                                                                               Government’s Exhibit 212
                                                                               Admitted
                 Case 2:19-cr-00143-JLR Document 171-1 Filed 11/02/20 Page 2 of 4
                 7+ years of professional industry experience

                 Front End development experience in HTML/CSS and 3avaScript.

                 Experience working with modern web technologies and 3avaScript libraries

                 Experienced in PHP/WordPress development

                 Experienced in creating custom WordPress plugins from scratch

                 Excellent communication skills

                 Experience with Regex development

              Experienced with web site performance/optimization
        ¯
        Responsibilities:
        In this role you will be working on a major enterprise development website. This is a
        wordpress website with PHP component. You wil/be working closely with the PM’s and the
        Engineering team to enhance the website as per business needs. Good overall web
        development experience is imperative. You also need to be able to work very well in a team
        environment

        ..
        Gregory K. Starr
        Technical Recruiter


        Randstad Technologies
        1545 River Park Drive Suite 501
        Sacramento_, CA 95815


         Randstad Technologies has been named to Inavero’s 2014 Best of StaffingTM Client and
........ Talent lists! Best of Staffing, presented by CareerBuilder, is the nation’s only award
         recognizing staffing organizations that deliver exceptional service to the clients and talent
         they serve.




        This email message k for the sole use of the intended recipient(s) and may ¢onta~ conVentUal and priv~eged
        informatien. Any unauthorized review, use, d~bsure or d~tdbutien is prohib~ed. ]~you are not the ~tended recipient,
        please contact the sender by reply ema| and destroy all copies of the orkj~al message.




       Best regards,




   ~’916~ 256-3673
   .      .
   t545 River Park Drive Suite 501
   Sacramento, CA 95815
   W: http:!ltechnologies.randstad~sa.comi




                                                                                                                              USA-00002892
                                                                                                                                  212-002
                  Case 2:19-cr-00143-JLR Document 171-1 Filed 11/02/20 Page 3 of 4

      Randstad Technobgies has bees named to ~nave~o~s 20S4 Best of StaMsg~ O~ient and Tabnt
      ~ists! Best of 8ta~ng0 p~esent®d by ©a~®e~Bui de~0 is the nations on~y award recognizing sta~ng




    1916~ 256-3673


    W: http:!itechnobgiesorandstadusaocomi

    Randstad Technologies has been named to ~navero~s 2014 Best of Ste~ngTM C~iest and Talent
        Bast of Sta~ng0 presented by CareerBui~der0 is the nations on~y award recognizing sta~sg
    o@anizations that de~ive~ except~ona~ se~ce to the o~ents and tabnt they se~e~

    This ema! message is for the sole use of the intended recipient(s) and may contaiq confidential and priv~.,ged ~formatbn. Any
    unauthor#ed rev~w, use, discbsure or distributbn ~s prohib~6d. If you are not the intended recipient, please contact the sender
    by reply email and destroy a| copies of the oricjina~ message.




 (916) 256-3673

 Randstad Technologies
 W: http:iAech no~ogies.randstad usaoco~Z

 Randstad ~eehnobgies has been named to ~nav®~o°s 2014 Best of StaMngTM C~ient and Talent ~ists!
 Beat of StaMng0 p~ese~ted by Caree~Builde~0 is the netien°s on~y award ~e~gnizing sta~n9
 organizations that de~ver exoeptbna~ sew~ to the c~ents and ta~est they sewe
 This email message ~s for the sole use of the intended recipient(s) and may conta~ confidential and privleged ~formatbn. Any
 unauthorized review, use, dbcbsure or d~ributbn is prohibited. ~ you are not the intended recipient, please contact the sender by
 reply email and destroy a| cop~es of the ordinal message.




Best regards°




                                                                                                                                      USA-00002893
                                                                                                                                          212-003
               Case 2:19-cr-00143-JLR Document 171-1 Filed 11/02/20 Page 4 of 4




kvashuk.volodymyr@g mail.com
                               Se~wa~e ~esig~ ~eer (~gi~eeri~g}
                               Microsoft (via Experis)
951-397-8122


                               ~ Worked on UI features for microsoftcom ca~ team with use of ember-cli
Seattle, WA
                               ~ Used Selenium. Mirage, QUnit, Phantomflow to build aplication and Ulregression testing


                               SearchDom


                                 Lead the development of SEO SaaS from scratch with C#/ASP.NET and AngularJS
                                 Created AI prediction & regression model with use of AzureML



                               Best Software INC
                               0~/2 ~5       08Y20~5                                                                      K~t WA

                               s Configured and i~stalled 6PS hardware setup VPS to receive the signal
                               s Full ~aek development using C#/ASR~, AngularJS, J~ue~, Firebase and JavaSeript
                               s Created and i~plemented P~P scripts, manage databases, required different queries depending
                                 on the ~eeds

                               SeXwa~e
                               ZoomSupport
                                ~20 4 - 0&/2015
                                 Dealing with daily tickets, troubleshooting and cleaning customers windows system
English
                                 Part of the position was selling subscription, got an award as a best seller

                               Web developer
Ukrainian
                               Designzway
                               04~420~   -   ~0/2014

Russian                        s Building up reusable templates with HTMLS/CSS3/JavaScript/ARIA
                               ~ Converted PSD to standards retina compliant HTML5 and CSS3



                               online
                               09~20 2 ~ 2~5
                               s Working on various projects as a Full Stack developer, C#/ASRNet, SQL, Local DB, Firebase,
                                 JavaScript, AngularJs, JQuery, Bootstrap, HTML5,CSS, PHP




                               National University of Ostroh Academy, (Ukraine)
                               09/20~0       05/20!5

                                 web & object programming, database management, economic modelling, economic cybernetics,
                                 econometric, cryptography, modeling of economic processes (fuzzy logic methods)




                                                                                                                  USA-00002894
                                                                                                                              23_2-004
